Citation Nr: 1028201	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  04-10 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a concussion, claimed as brain injury with 
headaches, insomnia and dizziness.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee, including as secondary to the service-
connected residuals of a fractured left femur with marked 
overriding and shortening of the left lower extremity.

3.  Entitlement to service connection for degenerative joint 
disease of the right knee, including as secondary to the service-
connected residuals of a fractured left femur with marked 
overriding and shortening of the left lower extremity.

4.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, including as secondary to the 
service-connected residuals of a fractured left femur with marked 
overriding and shortening of the left lower extremity.

5.  Entitlement to service connection for degenerative changes of 
the right hip, including as secondary to service-connected 
disabilities, including as secondary to the service-connected 
residuals of a fractured left femur with marked overriding and 
shortening of the left lower extremity.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida which, inter alia, denied the Veteran's 
claims of entitlement to an increased (compensable) evaluation 
for residuals of a concussion, service connection for 
degenerative joint disease of the left and right knees, lumbar 
spine, and right hip (all claimed as secondary to service-
connected disabilities, including service-connected residuals of 
a fractured left femur with marked overriding and shortening of 
the left lower extremity), and service connection for tinnitus.

In January 2008, the Board issued an appellate decision that, 
inter alia, confirmed the denial of the above-mentioned claims.  
The Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court), which issued a memorandum 
decision in January 2010 that vacated that part of the January 
2008 Board decision denying an increased (compensable) evaluation 
for residuals of a concussion and service connection for tinnitus 
and degenerative joint disease of the left and right knees, 
lumbar spine, and right hip, and remanded these matters to the 
Board for additional evidentiary development and reconsideration 
on the merits.  The case is now before the Board on remand from 
the Court.

For the reasons that will be discussed below, the appeal is 
REMANDED to the Department of Veterans Affairs Regional Office.  
VA will notify the appellant and his representative if further 
action is required on their part.


REMAND

The Veteran's claims file includes the report of a VA audiogram 
showing a diagnosis of tinnitus.  The Veteran contends that his 
tinnitus is secondarily related to his service-connected 
residuals of a concussion.  However, medical examinations 
associated with this aspect of the claim on appeal did not 
adequately address the question of whether it was as likely as 
not that the Veteran's tinnitus was causally related to his 
service-connected concussion residuals.  To the extent that the 
opinions disassociated the two from each other, no rationale for 
this clinical conclusion was provided and the opinions are more 
declarative than reasoned statements.  As such, those opinions of 
record are currently inadequate for adjudication purposes.  See 
Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  In view of this deficit, the 
case should be remanded so that the Veteran may be provided with 
a new examination by the appropriate specialist in order to 
obtain a nexus opinion addressing this question.  (See Robinson 
v. Mansfield, 21 Vet. App. 545, 550-51 (2008): VA must discuss 
all theories of entitlement raised in the record, either by the 
claimant or in the medical evidence.)

With regard to the Veteran's claim of entitlement to service 
connection for chronic orthopedic disabilities of his knees, 
right hip, and lumbar spine, the nexus opinion obtained on 
examination in June 2006 does not contain adequate discussion to 
explain why the discrepancy in leg lengths between the Veteran's 
service-connected left lower extremity as compared to his right 
did not cause or otherwise aggravate his bilateral knee, right 
hip and lumbar spine disabilities.  Specifically, a reading of 
the June 2006 nexus opinion indicates that one of the rationales 
of the examiner's opinion that the leg length discrepancy was not 
a primary factor in causing or aggravating the knee, hip and low 
back disabilities at issue is that there is only a 1/2-inch 
difference in length between the two lower extremities, which did 
not seem sufficient to produce the aforementioned disabilities.  
The June 2006 VA examiner also called into question the validity 
of the private physicians' opinions of July 2003 and October 2004 
averring such a link, as they respectively reported conflicting 
leg length discrepancy measurements that differed from each other 
by 3/4's of an inch, and which both exceeded the clinical 
measurement in difference obtained in June 2006.  However, a 
careful reading of the June 2006 VA nexus opinion shows that the 
Veteran's history of a right total knee replacement (TKR) in 
February 2004 was not taken into consideration as a factor that 
may have explained the difference in measured leg length 
discrepancy reported in July 2003 as compared to October 2004.  
The difference in leg lengths between the right and left leg may 
have been greater than the currently measured difference of 1/2 an 
inch for the years prior to the February 2004 right TKR 
procedure, and as such may have played a greater contributory 
role in the development and/or aggravation of the veteran's 
current bilateral knee, right hip, and lumbar spine disabilities.  
As this question is not addressed in the June 2006 nexus opinion, 
the opinion is presently inadequate for adjudication purposes.  
See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  Thus, to rectify this, the 
knee, hip and lumbar spine issues on appeal should be remanded so 
that the RO may schedule the Veteran for another VA examination, 
in which the examiner will provide a nexus opinion that takes the 
aforementioned clinical history of a right TKR into account. 

Lastly, the Board finds that the medical opinion presented in the 
April 2003 VA examination that determined that the Veteran's 
subjective complaints of headaches and dizziness were not 
residuals of his service-connected concussion is also inadequate 
for adjudication purposes as the sole basis presented for this 
opinion was that these symptoms were not substantiated in prior 
medical records.  The Court has held that a claimant is competent 
to report his perceived symptoms and that it is the credibility 
of such statements that is for VA factfinders to determine.  See 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  
Furthermore, the VA examination of April 2003 is over seven years 
old and as the Veteran is essentially claiming that his 
concussion residuals have become worse since April 2003, VA's 
duty to assist includes providing him with a new medical 
examination to address the current severity of this disability.  
See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Therefore, the 
increased rating issue regarding the service-connected residuals 
of a concussion should be remanded for another medical 
examination to determine the Veteran's current complaints.  The 
examiner should make an inventory of all the Veteran's subjective 
reported symptoms and then provide an opinion as to the 
likelihood that each of these subjective symptoms are linked to 
his concussion residuals, assuming as true the Veteran's 
statements regarding his perceived symptoms for purposes of 
formulating the opinion.

The Board notes that the medical record associated with the 
Veteran's claims file are current only up to March 2010.  
Therefore, to ensure completeness of the record, the RO should 
obtain all relevant VA and/or private medical records not 
presently associated with the Veteran's claims file for the 
period from March 2010 to the present.  This evidentiary 
development should be conducted prior to scheduling the Veteran 
for the aforementioned examinations.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO for the following action:

1.  The RO should contact the Veteran and 
request that he provide a detailed list of 
all healthcare providers, both VA and 
private, who treated him for complaints 
relating to his concussion residuals, 
tinnitus, bilateral knees, right hip, and 
lumbar spine.  After obtaining the necessary 
waivers, the RO should obtain copies of those 
pertinent records not already associated with 
the evidence for the period from March 2010 
onwards.     

If the RO is unable to obtain any records 
identified as relevant by the Veteran, it 
should state the reasons why such records 
were unobtainable.

2.  After the above evidence has been 
obtained and associated with the record, the 
RO should arrange for the Veteran to be 
examined by an appropriate medical specialist 
to address the issue of entitlement to 
service connection for tinnitus.  The 
examiner should consider conducting any 
medical studies deemed appropriate.  In 
connection with the examination, the 
specialist should review all pertinent 
documents in the Veteran's claims file.  
After conducting the examination, the 
examiner should present an opinion as to the 
following question:

What is the relationship, if 
any, between the Veteran's 
tinnitus and his service-
connected concussion residuals?  
Specifically, is it at least as 
likely as not that the tinnitus 
is secondary to the concussion?  

The opining specialist should provide a 
complete rationale for any opinion provided.  
If the examiner is unable to provide an 
opinion without resorting to speculation or 
conjecture, the examiner should so state in 
his/her discussion.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  The RO should arrange for the Veteran to 
be examined by an appropriate medical 
specialist to address the likelihood that the 
discrepancy in the lengths of the Veteran's 
lower extremities played a contributory role 
towards the development of his current 
orthopedic disabilities of his bilateral 
knees, right hip, and lumbar spine, or 
otherwise aggravated (which is to say 
permanently worsened them beyond their 
natural progression) these aforementioned 
conditions.  Any tests deemed appropriate by 
the examiner to resolve these questions 
should be conducted.  In his opinion, the 
examiner must address whether or not there 
was an even greater difference in leg lengths 
prior to the Veteran's right TKR of February 
2004, and whether it is as likely as not that 
this discrepancy in measurement of his lower 
extremities played a role in causing or 
otherwise aggravating the claimed bilateral 
knee, right hip, and lumbar spine 
disabilities.  The examiner should consider 
conducting any medical studies deemed 
appropriate to resolve this question.  In 
connection with the examination, the 
specialist should review all pertinent 
documents in the Veteran's claims file. 

The opining specialist should provide a 
complete rationale for any opinion provided.  
If the examiner is unable to provide an 
opinion without resorting to speculation or 
conjecture, the examiner should so state in 
his/her discussion.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

4.   The RO should arrange for the Veteran to 
be examined by an appropriate medical 
specialist to address the severity of his 
service-connected concussion residuals.  Any 
tests deemed appropriate by the examiner with 
regard to this matter should be conducted.  
In connection with the examination, the 
specialist should review all pertinent 
documents in the Veteran's claims file.  The 
examiner should make an inventory of all 
symptoms and complaints reported by the 
Veteran as being associated with his service-
connected concussion and then provide an 
opinion as to whether it is as likely as not 
that each subjective symptom is due to, or 
the result of his service-connected 
concussion.  For purposes of providing this 
opinion, the examiner should assume as true 
the Veteran's account of his subjective 
symptoms.

The opining specialist should provide a 
complete rationale for any opinion provided.  
If the examiner is unable to provide an 
opinion without resorting to speculation or 
conjecture, the examiner should so state in 
his/her discussion.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

5.  The RO should clearly state in the 
examination notification letter sent to the 
Veteran that he is legally obligated to 
report for the above examinations, pursuant 
to 38 C.F.R. § 3.655 (2009).

6.  After the above development has been 
undertaken, the RO should review the claims 
file to ensure that the aforementioned 
development and remand instructions have been 
fully and properly executed.  Any 
noncompliance found should be rectified with 
the appropriate development.  

7.  After undertaking any other development 
deemed essential in addition to that 
specified above, the claims of entitlement to 
an increased (compensable) evaluation for 
residuals of a concussion, service connection 
for degenerative joint disease of the left 
and right knees, lumbar spine, and right hip 
(all claimed as secondary to service-
connected disabilities, including service-
connected residuals of a fractured left femur 
with marked overriding and shortening of the 
left lower extremity), and service connection 
for tinnitus, should be readjudicated.  In 
this regard, the RO is respectfully advised 
to apply the version of the law in effect 
prior to October 10, 2006, regarding whether 
VA compensation is payable on the basis of 
aggravation of a nonservice-connected 
disability by a service-connected disability, 
pursuant to Allen v. Brown, 7 Vet. App. 439 
(1995) and 38 C.F.R. § 3.310, if pertinent.

In the event that any of the above claims on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws and 
regulations, and the reasons for the 
decision.  After he has been given the 
appropriate time to submit additional 
argument, the claim(s) should be returned to 
the Board for further review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



